Citation Nr: 1544619	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-35 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1956 to September 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran was sent a statement of the case on June 8, 2012, with regards to the issues of the Veteran's entitlement to service connection for head trauma and degenerative disc disease of cervical spine and spondylosis with myelopathy status post decompressive laminoplasty.  The cover letter informed him that he had 60 days to perfect his appeal.  However, his VA Form 9 was received on October 16, 2012.  The Veteran was informed in a November 2013 letter that he did not submit a timely substantive appeal, and that the October 2010 rating decision on these issues was final.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to service.

2.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board notes that the evidence shows the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385. 

The Veteran testified before the undersigned that in service he was exposed to acoustic trauma through detonations, operating bazookas, and machine gun fire.  The Veteran is competent to report such acoustic trauma, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), and the Board finds him credible.  Accordingly, the remaining element is the existence of a nexus.  

Here, the Board finds that the Veteran's testimony, in conjunction with the opinion of audiologist M.G., suffices to establish a nexus between the current hearing loss and tinnitus and the acoustic trauma experienced in service.  Although the service treatment records do not note the presence of hearing loss, neither did they include audiometric testing.  Rather, whisper tests were performed, which are incapable to measuring hearing thresholds.  The Board finds his testimony as to experiencing hearing problems starting in service to be credible.  He testified that he has had hearing difficulties for 50 years.  The Veteran stated that he first noticed that he was starting to lose his hearing in the second year out of service, and that tinnitus began shortly afterwards.  The Veteran is competent to report this, id., and the Board finds him credible.  

Audiologist M.G. stated that the Veteran had bilateral sensorineural hearing loss in the frequencies of 500 to 4000 Hertz.  She wrote that whisper tests are not an adequate assessment of hearing especially high frequency hearing loss, and that it is also known that noise-induced hearing loss typically affects 4000 Hz and the frequencies immediately surrounding that level.  She opined that, therefore, the existence of hearing loss at exit cannot be ruled out.  She further noted that his tinnitus is at least as likely as not associated with the Veteran's hearing loss.

When considering it in total, the evidence for and against the Veteran's claim is at least in equipoise.  See 38 U.S.C.A. § 5107(b).  Service connection for bilateral hearing loss and for tinnitus therefore is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


